On October 29, 2012, the Defendant was sentenced as follows: COUNT I: a commitment to the Department of Corrections for a term of five (5) years to rim concurrently to the sentence imposed in criminal Cause No. DC-07-0438, for the offense of criminal possession of dangerous drugs - Opiate/Meth, a felony. Defendant will pay a fine of seven hundred fifty dollars ($750) to be credited to the Drug Task Force. It is the recommendation of the Court that Defendant be screened for the NEXUS program and upon acceptance, follows all requirements and provisions.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Samantha Stephens, third year law student under supervision of Attorney Ed Sheehy, Jr. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.